Name: Commission Regulation (EEC) No 1228/82 of 19 May 1982 on the sale at a price fixed in advance of certain boned beef and veal held by certain intervention agencies
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 141 /60 Official Journal of the European Communities 20. 5 . 82 COMMISSION REGULATION (EEC) No 1228/82 of 19 May 1982 on the sale at a price fixed in advance of certain boned beef and veal held by certain intervention agencies this Regulation do not apply as they stand to those products ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by the Act of Accession of Greece, and in particular Article 7 (3) thereof, Whereas the possibility of permanent intervention in beef and veal has led to the build-up of considerable stocks in the Community ; whereas some of the inter ­ vention purchases have been stored in the form of boned meat in order to improve the intervention system in accordance with Commission Regulation (EEC) No 2226/78 (2), as last amended by Regulation (EEC) No 3361 / 81 (3) ; Whereas Article 2 ( 1 ) of Council Regulation (EEC) No 98 /69 (4), as amended by Regulation (EEC) No 429/77 (*), provides that the selling prices of frozen beef and veal bought in by the intervention agencies may be fixed in advance ; whereas it is appropriate to make use of this system of selling ; Whereas it is important to comply with the provisions of Commission Regulation (EEC) No 21 73/79 (6) with regard to selling at a price fixed in advance ; Whereas Council Regulation (EEC) No 1055/77 Q provides that, in the case of products held by an inter ­ vention agency and stored outside the territory of the Member State within whose jurisdiction that agency falls , a selling price different from that for products stored on that territory may be fixed ; whereas Commission Regulation (EEC) No 1 805/77 (8) laid down the method of calculating the selling prices for those products ; whereas, in order to avoid any confu ­ sion , it should be made clear that the prices fixed by 1 . During the period 24 May to 2 July 1982 the sale shall take place of approximately :  1 500 tonnes of boned beef and veal held by the Danish intervention agency and put into store before 1 September 1981 ,  2 000 tonnes of boned beef and veal held by the German intervention agency and put into store before 1 January 1982,  1 500 tonnes of boned beef and veal held by the Irish intervention agency and put into store before 1 January 1982,  1 500 tonnes of boned beef held by the United Kingdom intervention agency and put into store before 1 January 1982,  451 tonnes of bonned beef and veal held by the French intervention agency and put into store before 1 January 1982. The qualities and prices of this meat are given in Annex I. 2 . The intervention agencies referred to in para ­ graph 1 shall sell first the meat which has been in storage longest . 3 . Sales shall take place in accordance with the provisions of Regulation (EEC) No 2173/79, and in particular Articles 2 to 5 thereof. 4. Particulars relating to the quantities and the places where the products are stored may be obtained by interested parties at the addresses given in Annex II .(') OJ No L 148 , 28 . 6 . 1968 , p . 24 .(2) OJ No L 261 , 26 . 9 . 1978 , p . 5 . ( 3) OJ No L 339 , 26 . 11 . 1981 , p . 22. &lt; OJ No L 14, 21 . 1 . 1969 , p . 2 . Article 2o OJ No L 61 , 5 . 3 . 1977, p . 18 . (*) OJ No L 251 , 5 . 10 . 1979, p . 12 . I7) OJ No L 128 , 24 . 5 . 1977, p . 1 . ») OJ No L 198 , 5 . 8 . 1977, p . 19 . This Regulation shall enter into force on 24 May 1982. 20 . 5 . 82 Official Journal of the European Communities No L 141 /61 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 May 1982. For the Commission Poul DALSAGER Member of the Commission No L 141 /62 Official Journal of the European Communities 20 . 5 . 82 BILAG I  ANHANG I  UAPAPTHMA /  ANNEX I  ANNEXE I  ALLEGA TO I  BIJLAGE I Salgspriser i ECU/ton (') (:)  Verkaufspreise , ausgedrÃ ¼ckt in ECU/Tonne (') (J)  Tijitq n(oXf|&lt;FE&lt;o&lt;; Ã ¨Mppa^Ã ³iieveq at ECU dva tÃ ³vo (') ( 2)  Selling prices expressed in ECU per tonne (') (2)  Prix de vente exprimÃ ©s en Ã cus par tonne (') (2)  Prezzi di vendita espressi in ECU per tonnellata (') ( 2)  Verkoopprijzen uitgedrukt in Ecu per ton (') ( 2) DANMARK Ungtyre Tyre Kvier Stude 1 , kvalitet prima 1 , kvalitet 1 , kvalitet MÃ ¸rbrad 9 070 7 900  7 880 Filet 5 780 4 150 4 375 4 375 Striploin 5 880 4 100  4 965 Ãvrigt kÃ ¸d af bagfjerdinger 4 260 3 905  3 640 Slag med mellembryst 2 470 2 345   Udbenede forfjerdinger 3 105 2 920 2 665  Slag og bryst 2 545 2 360 2 180  2 . BUNDESREPUBLIK DEUTSCHLAND Bullen A Ochsen A Filet 10 600 10 290 Roastbeef 6 180 6 320 Oberschalen 4 420 4 370 Unterschalen 4 350 4 330 Kugeln 4 340 4 340 Hiiften 4 110 4 070 Kniekehlfleisch 3 450 3 340 Hessen 3 020 3 020 3 . FRANCE Jeunes bovins et bÃ ufs Filet 9 700 Faux filet 5 600 4 . IRELAND Steers h 2 Fillets 10 320 Striploins 6 120 Insides 4 275 Outsides 4 220 Knuckles 4 065 Rumps 4 335 Cube rolls 5 400 Forequarters (excluding cube rolls) 2 905 Plates and flanks 2 500 Flanks 2 500 Briskets 2 625 Shins and shanks 2 935 Shanks 2 935 5 . UNITED KINGDOM Steers Fillets 8 555 Striploins 5 775 Topsides 4 335 Silversides 4 130 Thick flanks 3 905 Rumps 4 425 Forenbs 3 425 Thin flank 2 400 Flanks (plate ) 2 400 Shins and shanks 2 930 Chuck 3 070 Thick rib 2 875 Clod and sticking 2 795 Bnsket 2 605 20 . 5 . 82 Official Journal of the European Communities No L 141 /63 (') I tilfÃ ¦lde , hvor varer er oplagrede uden for den medlemsstat, hvor interventionsorganet er hjemmehÃ ¸rende, tilpasses disse priser i overensstemmelse med bestemmelserne i forordning (EÃF) nr . 1805/77. (') Falls die Lagerung der Erzeugnisse auÃ erhalb des fÃ ¼r die betreffende Interventionsstelle zustÃ ¤ndigen Mitgliedstaats erfolgt, werden diese Preise gemÃ ¤Ã  den Vorschriften der Verordnung (EWG) Nr. 1805/77 angepaÃ t. (') Ã £Ã Ã ®Ã ½ ÃÃ µÃ Ã ¯ÃÃ Ã Ã Ã · ÃÃ ¿Ã  Ã Ã ¬ ÃÃ Ã ¿Ã Ã Ã ½Ã Ã ± Ã µÃ ¯Ã ½Ã ±Ã ¹ Ã ¬ÃÃ ¿Ã ¸Ã µÃ ¼Ã ±Ã Ã ¿ÃÃ ¿Ã ¹Ã ·Ã ¼Ã ­Ã ½Ã ± Ã ­Ã ½Ã Ã Ã  Ã Ã ¿Ã  Ã Ã Ã ¬Ã Ã ¿Ã Ã  Ã ¼Ã ­Ã »Ã ¿Ã Ã  Ã Ã Ã  Ã ÃÃ ¿Ã ¹Ã ¿ Ã ÃÃ ¬Ã ³Ã µÃ Ã ±Ã ¹ Ã  Ã Ã Ã ³Ã ±Ã ½Ã ¹Ã Ã ¼Ã Ã  ÃÃ ±Ã Ã µÃ ¼Ã ²Ã ¬Ã Ã µÃ Ã  ÃÃ ¿Ã  Ã Ã ¬ Ã ºÃ ±Ã Ã ­Ã Ã µÃ ¹, Ã ¿Ã ¯ Ã Ã ¹Ã ¼Ã ­Ã  Ã ±Ã Ã Ã ­Ã  ÃÃ Ã ¿Ã Ã ±Ã Ã ¼Ã Ã ¶Ã ¿Ã ½Ã Ã ±Ã ¹ Ã Ã Ã ¼Ã Ã Ã ½Ã ± Ã ¼Ã ­ Ã Ã ¯Ã  Ã ´Ã ¹Ã ±Ã Ã ¬Ã ¾Ã µÃ ¹Ã  Ã Ã ¿Ã  Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã Ã ) Ã ¬Ã Ã ¹Ã ¸. 1805/77 . (') In the case of products stored outside the Member State where the intervention agency responsible for them is situated, these prices shall be adjusted in accordance with the provisions of Regulation (EEC) No 1805/77 . (') Au cas oÃ ¹ les produits sont stockÃ ©s en dehors de l'Ã tat membre dont relÃ ¨ve l'organisme d'intervention dÃ ©tenteur, ces prix sont ajustÃ ©s conformÃ ©ment aux dispositions du rÃ ¨glement (CEE) n0 1805/77. (') Qualora i prodotti siano immagazzinati fuori dello Stato membro da cui dipende 1 organismo detentore , detti prezzi vengono ritoccati in conformitÃ del disposto del regolamento (CEE) n . 1805/77 . (') Ingeval de produkten zijn opgeslagen buiten de Lid-Staat waaronder het interventiebureau dat deze produkten onder zich heeft ressorteert, worden deze prijzen aangepast overeenkomstig de bepalingen van Verordening (EEG) nr. 1805/77 . (2) Disse priser gÃ ¦lder netto i overensstemmelse med bestemmelserne i artikel 17, stk. 1 , i forordning (EÃF) nr. 2173/79 . (2) Diese Preise gelten netto gemÃ ¤Ã  den Vorschriften von Artikel 17 Absatz 1 der Verordnung (EWG) Nr. 2173/79 . (2) Ã Ã ¯ Ã Ã ¹Ã ¼Ã ­Ã  Ã ±Ã Ã Ã ­Ã  Ã ­Ã Ã ±Ã Ã ¼Ã Ã ¶Ã ¿Ã ½Ã Ã ±Ã ¹ Ã ­ÃÃ ¯ Ã Ã ¿Ã  Ã ºÃ ±Ã ¸Ã ±Ã Ã ¿Ã  Ã ²Ã ¬Ã Ã ¿Ã Ã  Ã Ã Ã ¼Ã Ã Ã ½Ã ± Ã ¼Ã ­ Ã Ã ¯Ã  Ã ´Ã ¹Ã ±Ã Ã ¬Ã ¾Ã µÃ ¹Ã  Ã Ã ¿Ã  Ã ¬Ã Ã ¸Ã Ã ¿Ã 17 ÃÃ ±Ã Ã ¬Ã ³Ã Ã ±Ã Ã ¿Ã  1 Ã Ã ¿Ã  Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã Ã ) Ã ¬Ã Ã ¹Ã ¸. 2173/79 . (2) These prices shall apply to net weight in accordance with the provisions of Article 17 ( 1 ) of Regulation (EEC) No 2173/79 . (2) Ces prix s entendent poids net conformÃ ©ment aux dispositions de 1 article 1 7 paragraphe 1 du rÃ ¨glement (CEE) n ° 2173/79 . (2) Il prezzo si intende netto in conformitÃ del disposto dell articolo 17, paragrafo 1 , del regolamento (CEE) n . 2173/79 . (2) Deze prijzen gelden netto , overeenkomstig de bepalingen van artikel 17, lid 1 , van Verordening (EEG) nr. 2173/79 . 20 . 5. 82No L 141 /64 Official Journal of the European Communities BILAG II  ANHANG II  Ã APAPTHMA II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II Interventionsorganernes adresser  Anschnften der Interventionsstellen  xoO Ã ²pYOViojioC nape|i6a&lt;r £(o&lt;;  Addresses o( the intervention agencies  Adresses des organismes d'intervention  Indirizzi degli organismi d'intervento  Adressen van de interventiebureaus DANMARK : Direktoratet for markedsordningerne EF-Direktoratet Frederiksborggade 18 DK 1360 KÃ ¸benhavn K Tel . (01 ) 15 41 30, telex 151 37 DK BUNDESREPUBLIK DEUTSCHLAND : Bundesanstalt fÃ ¼r landwirtschaftliche Marktordnung (BALM) GeschÃ ¤ftsbereich 3 (Fleisch und Fleischerzeugnisse) Postfach 180 107  Adickesallee 40 D-6000 Frankfurt am Main 18 Tel . (06 11 ) 156 40 App. 772/704, Telex : 04 11 56 FRANCE : ONIBEV Tour Montparnasse 33, avenue du Maine F-75755 Paris Cedex 15 tÃ ©l . 538 84 00, tÃ ©lex 260643 IRELAND : Department of Agnculture Agriculture House Kildare Street Dublin 2 Tel . (01 ) 78 90 11 , ext. 22 78 Telex 4280 and 5118 UNITED KINGDOM : Intervention Board for Agricultural Produce Fountain House 2 West Mall Reading RC1 7QW Berks . Tel . (0734) 58 36 26 Telex 848 302